Citation Nr: 1707710	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issue on appeal was remanded by the Board in November 2014 and again in March 2016. A review of the claims folder reflects that the RO has complied with the remand instructions by obtaining a supplement medical opinion and subsequently issuing a supplemental statement of the case (SSOC).

The Veteran testified before the undersigned Veterans Law Judge in May 2014, in a formal hearing via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition, is casually related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the reasons below, the Board finds that the Veteran's claim for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition, is not warranted.

A January 2016 VA examination reflects the Veteran with nephritic syndrome membranoproliferative glomerulonephritis. The Veteran's partial STRs are negative for any complaints of, or treatment for, nephritic syndrome membranoproliferative glomerulonephritis or renal disease during active duty. The Board notes that the Veteran's complete STRs are unavailable.

The Veteran was diagnosed with membranoproliferative glomerulonephritis type II in 2003. In an August 2014 and August 2011 private medical opinion, the physician opined that the Veteran probably has had this renal condition since at least 1999. The physician further opined that if the Veteran had blood and protein in his urine in 1995, then it is more likely than not that he has had the condition as far back as 1995 and possibly earlier.

The Board finds both private medical opinions to be speculative. The earliest clinical evidence on record reflects that the Veteran first experienced an abnormal amount of protein in his urine in June 1995, sixteen months after active duty service. (See June 1995 general examination). More so, the June 1995 examination does not reflect that the Veteran's urine contained any blood. Since the objective credible clinical evidence does not reflect that the Veteran's renal condition manifested to a compensable degree within one year from active service separation, the presumption to service connection does not apply. 38 C.F.R. § 307, 309. The private medical opinions do not provide an adequate opinion in regard to whether the Veteran's condition manifested in service or whether it is casually related to service.

In an April 2015 VA medical opinion the examiner concluded that there is a probability that the Veteran may have had the beginning of renal disease prior to 1999. The examiner however, was unable to opine as to when the Veteran's renal disease had its onset. Further, the April 2015 examiner did not provide a medical opinion as to whether the Veteran's claimed renal condition is related to his military service. In its March 2016 remand the Board found the April 2015 VA medical opinion to be inadequate.

In May 2015 VA obtained a supplement medical opinion. The May 2015 examiner opined that the Veteran's renal condition is less likely than not related to, caused by, and/or aggravated by his active military service. The examiner explained that while the Veteran can attest to facial swelling, the medical literature is silent on systemic etiology related to edema of the face secondary to mild proteinuria without changes in weight, normal lymphatic and interstitial fluid balance of the lower extremities and blood pressure. The examiner further explained that it would be mere speculation to assume facial swelling, without lower extremity edema, changes in blood pressure, and correlating renal function test is related to the Veteran's diagnosis of a renal condition after service. Lastly, the examiner explained that the claims folder does not contain any medically-based clinical evidence to support lower extremity swelling, weight gain, and/or changes in blood pressure or any systemic dysfunction that would cause facial swelling. 

In March 2016 the Board found the May 2015 supplemental opinion to be inadequate. While the examiner explained that medical literature does not support facial swelling being related to a renal condition without changes in weight, lower extremity edema, and/or blood pressure changes; the claims folder reflects that the Veteran did experience such symptoms as facial swelling, weight gain, and the swelling of his feet and hands. (See November 2014 statement from A.R.). The May 2015 examiner's opinion is based on the lack of clinical records without considering the credible and competent lay statements associated with the claim. The Board found not only that the lay statements attesting to the Veteran's physical appearance are credible but that they are competent in regard to physical observations. The Board further found that a lay person is competent to attest to specific physical observations such as the swelling of the feet, face, hands, as well as weight changes. 

The issue was remanded in March 2016 for further development; specifically a supplemental opinion in regard to the Veteran's claimed condition.

A VA medical opinion was obtained in May 2016. The examiner concluded that there is no conclusive way to determine that there is a nexus between the Veteran's military service in 1990-1994 and his later development of renal disease. In providing the medical conclusion, the examiner notes the supporting lay observations of facial swelling, weight gain, and the swelling of the Veteran's feet and hands; however, the examiner explains that such lay observations are not clinical or scientific in nature. Additionally, in reference to the June 1995 general examination, which noted an abnormal amount of protein in the Veteran's urine, the examiner explained that the test was a dipstick test not done in a clinical laboratory and relies on the interpretation of a colormetric range. The examiner continued to note that such extrapolating backwards is risky, especially from a test that lacks clinical reliability. 

The Board notes that the Veteran may sincerely believe that his renal condition is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's renal condition is against a finding that Veteran's renal condition is causally related to active service. Even taking the lay statements in regard to facial swelling, weight gain, and the swelling of his feet and hands as competent and credible; they fail to establish a causal relationship between the Veteran's renal condition and his active military service. Further, the private medical opinions obtained do not establish the Veteran with a renal condition during active service, or within one year from separation. At best, the private physician provided a speculative opinion that the Veteran's condition "probably" had its onset in 1999, five years after separating from active duty. Further, the private medical opinion that that Veteran "may" have had a renal condition as far back as 1995 or earlier, is premised on the assumption that the 1995 examination was positive for blood and urine. As noted above, the examination report does not reflect that the Veteran's urine contained any blood. In addition, while the June 1995 general examination report reflects an abnormal amount of protein in the Veteran's urine, it is noted as mild and not significant. Taking the claims folder as whole, to include the private medical opinions, lay statements, and medical records, the Board finds that entitlement to service connection for a renal condition is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


